FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIAN MOHAMMAD ZULQARNAIN,                        No. 13-70784

               Petitioner,                       Agency No. A044-896-595

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Mian Mohammad Zulqarnain, a native and citizen of Pakistan, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and review de novo whether

the agency applied a correct legal standard, Kawashima v. Holder, 615 F.3d 1043,

1057 n.8 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying as untimely Zulqarnain’s

motion to reopen based on ineffective assistance of counsel because he filed the

motion more than five years after issuance of his final order of removal, see

8 C.F.R. § 1003.2(c)(2), and he failed to demonstrate the due diligence necessary

to warrant equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679

(ascertaining due diligence based on “whether petitioner made reasonable efforts to

pursue relief”).

      The BIA applied the correct legal standard to Zulqarnain’s motion to reopen.

See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding that

“the IJ applied the correct legal standard” where “the IJ expressly cited and applied

[relevant case law] in rendering its decision, which is all our review requires”).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-70784